DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/6/2022 has been entered.
 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. ZA2016/04668, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  No support for the elected embodiment in the prior-filed application and thus the claims are not entitled to the benefit of the earlier filed application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 9-12, 14, 19, 29-30, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 3,301,431 to Rau et al. (Rau) in view of US 2012/0261380 to Frishman.
Regarding claim 1, Rau discloses a container opening device (Fig 1) which can be used with a container having a closure as recited, the device comprising an actuator tab (18) which is capable of being attach to a closure as recited when in use, the actuator tab comprising a first end (A, Fig 1 below) configured to project at least partly over the peripherally weakened zone, a second opposite end (B, Fig 1 below), and a hinge connection (at 17) configured to attach the actuator tab to the closure, the hinge connection (at 17) being located proximate the first end of the actuator tab such that actuation of the actuator tab between first and second positions of the tab causes the first end of the tab to abut against the weakened zone to allow shearing or detachment of the weakened zone from its weakened periphery thereby to provide an opening to interior of the container in use (intended use), a pull member (25) attached to the actuator tab to facilitation actuation of the tab between first (Fig 1) and second positions (Fig 2), wherein the pull member is integrally formed with and pivotally attached to the tab (at 24), wherein the pull member is flexibly displaceable relative to the actuator tab between a first position (Fig 1) and second position (Fig 2), wherein first position of the pull member, the pull member is folded onto the actuator tab such that the pull member is located in a plane which is substantially parallel to a plane associated with the tab (Fig 1), wherein in the second position of the pull member, the pull member is pivotally displaced in the direction of the second end of the actuator tab such that it is located in a plane substantially transverse to the plane associated with the actuator tab thereby to allow a finger of a user to be locatable in the loop to apply a pulling force on the pulling member to cause actuation of the tab from the first position to second position in use (Fig 2).  Rau does not teach an up-turned portion at an end portion of the loop.  However, Frishman discloses a pull member (2) attached to an actuator tab (3), the pull member defining a loop with an up-turned portion (11, Fig 8) at an end portion thereof which is engageable by a finger, or portion thereof of a user in use, the up-turned portion (11) extends obliquely from a longitudinal axis of the pull member (2) such that when the pull member (2) is in a first position (horizontal, Fig 8), the pull member (2) is folded onto the actuator tab (3) such that the pull member is located in a plane which is substantially parallel to a plane associated with the actuator tab and the up-turned portion (top of 11) extends above the plane in which the pull member is located (Fig 8, ¶0050).  One of ordinary skill in the art would have found it obvious to incorporate an up-turned portion to the end of the Rau loop as suggested by Frishman in order to facilitate manual grasping of the loop by providing an uplifted space to accommodate a finger tip or finger nail underneath (Rau, ¶0050).



    PNG
    media_image1.png
    329
    441
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    438
    355
    media_image2.png
    Greyscale



Regarding claim 9, as best understood, Rau further discloses actuator tab capable of being in the plane as recited since it has the structure as recited.
Regarding claim 10, as best understood, Rau further discloses pull member (25) configured to be pulled in direction transverse to a first plane thereby causing pivotal displacement of the tab (18) about a hinge connection from first position to second position since the container opening device has the structure as recited.
Regarding claim 11, as best understood, Rau further discloses the pull member is capable of being in the planes and positions as recited since it has the structure as recited.
Regarding claim 12, as best understood, Rau further discloses actuator tab (18) capable of being attached at a hinge connection adjacent a zone as recited since it has the structure as recited.
Regarding claim 14, Rau further discloses actuator tab (18) being a planar actuator tab which is more rigid adjacent periphery than interior since the tab has turned edge portions (23, 24) at the periphery which adds to its rigidness (col 3, ll. 10-15).
Regarding claim 19, Rau discloses a container closure arrangement (Fig 1) for attachment to an open end of a container (11) in suitable fashion so as to provide a sealed container (10), wherein the closure arrangement comprises a closure having a planar body (14) provided in a first plane, the closure configured to be attached at peripheries thereof to an open end of the container (11), wherein the closure defines a peripherally weakened zone (16) or at least a partly peripherally weakened zone (16) and a container opening device comprising an actuator tab (18) operatively attachable to the closure adjacent the zone (16) such that actuation of the actuator tab between first (Fig 1) and second (Fig 2) positions causes shearing or detachment of the zone from its weakened periphery thereby to provide an opening to an interior of the container in use (col. 2, ll. 55-55), the actuator tab comprising a first end (A, Fig 1 above) that projects at least partly over the peripherally weakened zone, a second opposite end (B, Fig 1 above), and a hinge connection (at 17) that attaches the actuator tab to the closure, the hinge connection (at 17) being located proximate the first end of the actuator tab such that actuation of the actuator tab between first and second positions of the tab causes the first end of the tab to abut against the weakened zone to allow shearing or detachment of the weakened zone from its weakened periphery thereby to provide an opening to interior of the container in use (intended use), a pull member (25) attached to the actuator tab to facilitation actuation of the tab between first (Fig 1) and second positions (Fig 2), wherein the pull member is integrally formed with and pivotally attached to the tab (at 24), wherein the pull member is flexibly displaceable relative to the actuator tab between a first position (Fig 1) and second position (Fig 2), wherein first position of the pull member, the pull member is folded onto the actuator tab such that the pull member is located in a plane which is substantially parallel to a plane associated with the tab (Fig 1), wherein in the second position of the pull member, the pull member is pivotally displaced in the direction of the second end of the actuator tab such that it is located in a plane substantially transverse to the plane associated with the actuator tab thereby to allow a finger of a user to be locatable in the loop to apply a pulling force on the pulling member to cause actuation of the tab from the first position to second position in use (Fig 2).  Rau further discloses pull member (25) integrally formed with actuator tab (18) (col. 1, ll. 40-42) and wherein pull member is flexibly displaceable between a first position in which pull member is substantially parallel to actuator tab (Fig 1) and a second position in which pull member is substantially transverse to actuator tab (Fig 2).  Rau further discloses actuator tab (18) hingedly attachable to the closure at a hinge connection (17), such that a free end (A, Fig 1 below ) of the actuator tab (18) is located adjacent the zone (16), wherein displacement of the actuator tab (18) in a pivot fashion between first (Fig 1) and second position (Fig 2) about the hinge connection causes the free end of the actuator tab to abut the zone and cause shearing or detachment of the zone from its weakened periphery to thereby provide an opening to interior of the container (Fig 2).  Rau further discloses the closure provided on a first plane (Fig 1), wherein the actuator tab is generally planar and extends along a second plane, wherein with the actuator tab in the first position (flat, Fig 1) the second plane associated with the actuator tab is substantially parallel to the first plane and wherein the actuator tab is in second position (upwards, Fig 2), the second plane associated with actuator tab is substantially transverse to first plane.  Rau does not teach an up-turned portion at an end portion of the loop.  However, Frishman discloses a pull member (2) attached to an actuator tab (3), the pull member defining a loop with an up-turned portion (11, Fig 8) at an end portion thereof which is engageable by a finger, or portion thereof of a user in use, the up-turned portion (11) extends obliquely from a longitudinal axis of the pull member (2) such that when the pull member (2) is in a first position (horizontal, Fig 8), the pull member (2) is folded onto the actuator tab (3) such that the pull member is located in a plane which is substantially parallel to a plane associated with the actuator tab and the up-turned portion (top of 11) extends above the plane in which the pull member is located (Fig 8, ¶0050).  One of ordinary skill in the art would have found it obvious to incorporate an up-turned portion to the end of the Rau loop as suggested by Frishman in order to facilitate manual grasping of the loop by providing an uplifted space to accommodate a finger tip or finger nail underneath (Rau, ¶0050).
Regarding claim 29, Rau further discloses wherein pull member (25) is provided in a third plane and when in pull member being in a first position (Fig 1) the third plane asoscated therewith is substantially parallel to second plane associated with actuator tab (18, Fig 1) and wherein in case of pull member being in a second position (Fig 2), third plane is substantially transverse to second plane associated with tab (18) (Fig 2).
Regarding claim 30, Rau further discloses wherein actuator tab (18) is attached at the hinge connection (17) adjacent the zone such that the free end (A) is positioned above the zone when the tab is in first position (Fig 1).
Regarding claim 32, Rau further discloses actuator tab (18) being a planar actuator tab which is more rigid adjacent periphery than interior since the tab has turned edge portions (23, 24) at the periphery which adds to its rigidness (col 3, ll. 10-15).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rau in view of Frishman and US 2006/0201944 to Shibasaka et al. (Shibasaka).
Regarding claim 5, the modified Rau teaches the device of claim 1 and Rau further discloses the opening device constructed from a planar sheet of pliable metallic material (col. 3, ll. 10-15) but does not explicitly teach the metal to be as recited.  However, Shibasaka discloses opening device (10) made of aluminum (€0029) and one of ordinary skill in the art would have found it obvious to manufacture the metal sheet of Rau out of aluminum  as suggested by Shibasaka in order to have flexibility and corrosion resistance since it has been held that selection of a known material to make a container of a type made of material prior to the invention was held to be obvious.  In re Leshin, *>277< F.2d 197, 125 USPQ 416(CCPA 1960).

Response to Arguments
Applicant's arguments filed 6/6/2022 have been fully considered but they are not persuasive. Initially, it is noted that applicant does not argue the rejection of the dependent claims.  Applicant argues that prior art does not teach an up-turned portion at the end of a pull member.  However, Frishman discloses an up-turned portion (11) at the end of a pull member (2) to facilitate grasp.  One of ordinary skill in the art would have found it obvious to incorporate an up-turned portion to the end of the Rau pull member as suggested by Frishman in order to facilitate grasp (Frishman, ¶0050).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/               Examiner, Art Unit 3735